Case 19-42743-bem   Doc 16   Filed 01/30/20 Entered 01/30/20 11:04:24   Desc
                                  Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

      IN RE: BRIAN ADAM HOOKER AND            {   CHAPTER 13
             MEGAN LASHAE HOOKER,             {
                                              {
             DEBTOR(S)                        {   CASE NO. R19-42743-BEM
                                              {
                                              {   JUDGE ELLIS-MONRO


                             OBJECTION TO CONFIRMATION


           COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
      Confirmation of the plan for the following reasons:

           1. The Debtor(s)' payments under the proposed plan are
      not current.

           2. The Debtor(s) has failed to provide the Trustee with a
      copy of the federal tax return or transcript of such return for
      the most recent tax year ending immediately before the
      commencement of the instant case and for which a federal income
      tax return was filed, in violation of 11 U.S.C. Section
      521(e)(2)(A)(i).

           3. The Debtor(s)’ plan proposes certain changes in the
      monthly payments to CarMax and Carvana, LLC. However, the plan
      is not date specific regarding these changes. Thus, the Trustee
      is unable to effectively administer the plan as proposed;
      specifically, the step dates occur pre-petition.

           4. The Chapter 13 Plan fails to provide the complete
      collateral for the claims of CarMax and Harley-Davidson Credit
      Corporation and correct creditor and complete collateral for the
      claim of Carvana, LLC, preventing the Trustee from properly
      administering this plan.

           5. The Chapter 13 petition fails to include a debt owed
      to CVI SGP Acquisition Trust, in violation of Bankruptcy Rule
      1007(a)(1) and 11 U.S.C. Section 1325(a)(3).

           6. The proposed plan fails to provide for the treatment
      of CVI SGP Acquisition Trust. However, said creditor has filed
      a secured claim.

      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
Case 19-42743-bem   Doc 16   Filed 01/30/20 Entered 01/30/20 11:04:24   Desc
                                  Page 2 of 3

           WHEREFORE, the Trustee moves the Court to inquire into the
      above objections, deny Confirmation of this Debtor's (s') Plan
      and to dismiss the case; or, in the alternative, convert the
      case to one under Chapter 7.




                                    __________/s/_____________
                                    Albert C. Guthrie, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
Case 19-42743-bem   Doc 16   Filed 01/30/20 Entered 01/30/20 11:04:24   Desc
                                  Page 3 of 3

      R19-42743-BEM
                              CERTIFICATE OF SERVICE


           This is to certify that on this day I caused a copy of the
      foregoing pleading to be served via United States First Class
      Mail, with adequate postage thereon, on the following parties at
      the address shown for each:

      DEBTOR(S):

      BRIAN ADAM HOOKER
      1021 DELAWARE DRIVE
      DALTON, GA 30721-3638

      MEGAN LASHAE HOOKER
      1021 DELAWARE DRIVE
      DALTON, GA 30721-3638

      I further certify that I have on this day electronically filed
      the pleading using the Bankruptcy Court's Electronic Filing
      program, which sends a notice of this document and an
      accompanying link to this document to the following parties who
      have appeared in this case under the Bankruptcy Court's
      Electronic Case Filing program:

      SAEGER & ASSOCIATES, LLC

      This 30th day of January 2020




                   /s/      ________
      Albert C. Guthrie, Attorney
      for Chapter 13 Trustee
      State Bar No. 142399




      Mary Ida Townson, Chapter 13 Trustee
      285 Peachtree Center Ave, NE
      Suite 1600
      Atlanta, GA 30303
      (404) 525-1110
      albertg@atlch13tt.com
